ORDER
The Disciplinary Review Board on July 21, 1997, having filed with the Court its decision in DRB 97-013 concluding that JACK N. FROST of PLAINFIELD, who was admitted to the bar of this State in 1971, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), and RPC 1.4(a) (failure to communicate);
*24And the Court on this date having issued an Order suspending respondent from practice for a period of three months, effective December 10, 1997, for misconduct addressed by the Disciplinary Review Board in' its decision in DRB 96-258 and DRB 96-265;
And good cause appearing;
It is ORDERED that JACK N. FROST is hereby suspended from the practice of law for a period of six months, effective March 10, 1998, on the expiration of the three-month suspension ordered this date, and until further Order of the Court; and it is further
ORDERED that no application for reinstatement be made until all ethics proceedings currently pending against respondent are concluded, which proceedings are to be conducted on an expedited basis; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.